DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/19/2021 are being considered by the Examiner except were lined through.
The Examiner notes that two information disclosure statements were filed on 07/19/2021 but they both appear to contain the same information.
Under MPEP 609.04(a) “each information disclosure statement must also include a legible copy of... (A) Each foreign patent; (B) each publication or that portion which caused it to be listed , other than U.S. patents and U.S. patent application publications”.  The foreign patent documents listed in the IDS filed 07/19/2021 have not been provided and therefore the information in those documents has not been considered.  

Claim Objections
Claim 1 objected to because of the following informalities: 
the language “utilizing a vehicle mounted camera recording images of traffic, road conditions ahead of the vehicle” appears to be missing a “for” and “and”. This language has been interpreted to mean ““utilizing a vehicle mounted camera for recording images of traffic and road conditions ahead of the vehicle” (emphasis added).  
The language “an image storage component operable with the server” does not make sense.  However the Examiner has interpreted this language to mean that the server has an image storage component.
The claim recites 2 different “transmission components” in lines 7 and 10.  The claims should indicate that these are different “transmission components”.
Appropriate correction is required.
Clam 22 is objected to for the following informalities: The abbreviation “WebRTC” is not defined, however it is understood that this language is referring to web real-time communication. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a transmission component”  in claim 1.  The Examiner notes that this would apply to both the transmission components.
“an image storage component” in claim 1.
“a data processor component” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is a system claim that appears to be reciting method steps (i.e. transmitting the image) and/or language that appears to be intended use (i.e. a vehicle transmitting an image, the remote server transmitting, the image transmitted).  Overall it is unclear what elements are actually required to read on the claimed limitation. Under MEPE 2173.05(p) a system/apparatus claim that has method steps not tied to a specific element renders claim is indefinite. 
Claims 13-17 depend from claim 12 and do not fix the deficiencies of claim 12. Therefore claims 13-17 are rejected for the same reason as claim 12.
Additionally Claim 14 is further indefinite because the claims use the abbreviation “RTMP”.  The abbreviation “RTMP” is not defined in the claims or the speciation (the specification defines the term “RTSP” as “real-Time Streaming Protocol in ¶0066).  It is unclear if this is a typo and should be RTSP or if the claims are referring to a Real-Time Messaging Protocol.  
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 uses the language “may contain”.  It is unclear if the elements following this language are limiting.  Given the broadest reasonable interpretation in light of the specification the Examiner has interpreted this language to mean that  the limitations following the “may” are not needed to read on the claim
claims 19 and 20 depend form claim 18 and are rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0057335 (Pisz).
With respect to claim 1
Pisz discloses: A traffic and road condition monitoring system (see at least Fig 1; #10; Abstract; and ¶0033-38; The Examiner notes that element 10 is not shown in the figures ¶0038 states “Referring now to the drawing, and to FIG. 1 in particular, there is depicted a pictorial representation of the system 10”, and therefore the Examiner will use #10 to represent the system shown in figure 1.) utilizing a vehicle mounted camera (#64) recording images of traffic (see at least Fig 2; #64 and #64; and ¶0041 and ¶0043), road conditions ahead of the vehicle (see at least Fig 2; #64 and #66; and ¶0041 and ¶0043) wherein the recorded images are uploaded  to a component that can distribute the images(see at least ¶0042) in real time to display components (see at least Fig 3 and 4; #100, #238, and #240; and ¶0045) comprising: 
(a) a forward facing camera (#64) positioned within a vehicle wherein the camera records an image of traffic and road conditions in front of the vehicle (see at least Fig 2; #64 and #66; and ¶0043); 
(b) a transmission component (#130) that transmits the image to a remote server (#20) in real time as the image is recorded (see at least Fig 3; #100 and #130; and ¶0040 and ¶0057-60); 
(c) an image storage component (see at least Fig 1 and 5;#20,  #204, and #214; and ¶0059-60) operable with the server (see at least Fig 1 and 5; #20, #204, and #214; and ¶0060); 
(d) a transmission component (#101) operable with the server (see at least Fig 5; #20 and #101; and ¶0060) to transmit real time or stored images to one or more remote display monitors (see at least Fig 3, 5, and 6; #20, #101, #240 and #274; and ¶0060 and ¶0075); 
(e) a data processor component to compute distance or speed of objects within the image (see at least Fig 1 and 5; #20; and ¶0064-66; Discussing showing images based on how far they are from the vehicle.  The Examiner notes that this language is very broad and the distance or speed of the objects in the image could be in relation to any object including the vehicle taking the image or the vehicle viewing the image).
With respect to claim 10 
Pisz discloses:
wherein the camera (#64 and #118)  is a smart phone or tablet (see at least Fig 1 and 3; #64 and #118; and ¶0045-47).
With respect to claim 11
Pisz discloses:
wherein the image display monitor (#238 and #240) is a smart phone or tablet (see at least Fig 3 and 4; #238 and #240; and ¶0045-47).
With respect to claim 12
Pisz discloses: A traffic or road condition monitoring system providing vehicles (see at least Fig 1; #10; Abstract; and ¶0033-38; The Examiner notes that element 10 is not shown in the figures ¶0038 states “Referring now to the drawing, and to FIG. 1 in particular, there is depicted a pictorial representation of the system 10”, and therefore the Examiner will use #10 to represent the system shown in figure 1.) with information of traffic or road conditions from images (see at least Fig 2; #64 and #66; and ¶0041 and ¶0043), transmitted from other vehicles (see at least Fig 1 and 6; #12, #14, and #274; and ¶0074) comprising: 
(a) a vehicle transmitting (see at least Fig 3; #100 and #130; and ¶0040 and ¶0057-60) an image of traffic or road conditions  (see at least Fig 2; #64 and #66; and ¶0043) as seen from an image capturing device (#64) observing conditions in front of the transmitting vehicle (see at least Fig 2; #64 and #66; and ¶0043); 
(b) transmitting the image to a remote server in real time (see at least Fig 3; #100 and #130; and ¶0040 and ¶0057-60); 
(c) the remote server transmitting the image in real time  (see at least Fig 3, 5, and 6; #20, #101, #240 and #274; and ¶0060 and ¶0075) to a requesting second vehicle (see at least Fig 6; 266-268; and ¶0073-75) for display on a monitor located within the second vehicle (see at least Fig 6; #274; and ¶0075); 
(e) the image transmitted to the second vehicle (#12 and #14) augmented by analysis of the image to provide speed or distance information of an object within the transmitted image. (see at least Fig 1 and 5; #20; and ¶0057-59 and ¶0064-66; Discussing showing images based on how far they are from the vehicle and that the image have other data speed/gps/etc. attached to it.  The Examiner notes that this language is very broad and the distance or speed of the objects in the image could be in relation to any object including the vehicle taking the image or the vehicle viewing the image).
The Examiner notes that much of this claim appears to be intended use and it is unclear what claim limitations are actually limiting (see §112(b) rejection above).
With respect to claim 13 
Pisz discloses:
components within the vehicle to augment the transmitted image (see at least Fig 1 and 5; #20; and ¶0057-59 and ¶0064-66; Discussing showing images based on how far they are from the vehicle and that the image have other data speed/gps/etc. attached to it.). 
With respect to claim 18
Pisz discloses: A method of evaluating traffic or road conditions (see at least Fig 1; #10; Abstract; and ¶0033-38; The Examiner notes that element 10 is not shown in the figures ¶0038 states “Referring now to the drawing, and to FIG. 1 in particular, there is depicted a pictorial representation of the system 10”, and therefore the Examiner will use #10 to represent the system shown in figure 1.) utilizing information obtained from images of traffic displayed by one or more vehicles comprising (see at least Fig 6; #274; and ¶0075): 
(a) operating a first vehicle (see at least Fig 1; #12 and #14; and ¶0039); 
(b) requesting from a remote server at least one uploaded image from a camera within a separate second vehicle wherein the second vehicle is proximate to a location specified by a person occupying the first vehicle (see at least Fig 6; #266; and ¶0073); 
(c) receiving in the first vehicle a downloaded real time image from a camera (#64) within the second vehicle (#12 and #14) wherein the image may contain traffic information including identified objects, road conditions, or weather ahead of the second vehicle and speed of the objects or location (see at least Fig 2 and 6; #66 and #274; and ¶0066-67 and ¶0075; Also see 112 above); and 
(d) utilizing the downloaded image to evaluate a route, direction or speed of the first vehicle (see at least ¶0033-37 and ¶0067).
With respect to claim 19
Pisz discloses:
initiating an additional request to the remote server or remote vehicles for one or more images from cameras within other vehicles (see at least Fig 6; #266; and ¶0064-66 and ¶0073).
With respect to claim 20 
Pisz discloses:
requesting the remote server for suggested route or direction information (see at least Fig 6; #266; and ¶0064-67 and ¶0073; the Examiner notes that providing images for a route would be providing  suggested rout information).

Claim Rejections - 35 USC § 103   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 16, are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0057335 (Pisz) in view of US 2020/0193810 (Kusama et al.).
With respect to claims 2
Pisz does not teach:
a computer processor and software configured for identification of objects appearing within the image.
However Kusama teaches:
a computer processor and software (see at least Fig 2; #10, #14, #15; and ¶0030-31) configured for identification of objects appearing within the image (see at least Fig 2, 3, and 7; #15, A, and B; and ¶0032-38; Discussing detecting information including other vehicles, stationary objects, lanes, etc.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Pisz by identifying objects in the image as taught by Kusuma.  This is because identifying objects in the image would allow the system to determine the level of congestion (see at least Kusama ¶0032-38) and inform the user (see at least Kusama Fig 6 and ¶0047).  Thus providing the user with useful information to enhance their driving experience.
With respect to claim 3
Pisz does not specifically teach:
wherein the object identification can be displayed within the remote display monitors.
However Kusama teaches:
wherein the object identification can be displayed within the remote display monitors (see at least Fig 6 and ¶0047).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Pisz by having the object identification displayed within the remote display monitors as taught by Kusama. This is because displaying the identifying objects would allow the user to determine the level of congestion (see at least Kusama Fig 6; ¶0032-38 and ¶0047).  Thus providing the user with useful information to enhance their driving experience. 
With respect to claim 16
Pisz does not specifically teach:
wherein speed, distance or object identification is performed by components of the remote server.
However Kusama teaches:
herein speed, distance or object identification is performed by components of the remote server (see at least ¶0061-63).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Pisz by having the speed or distance of objects determined by a component of the remote server as taught by Atsmon.  This modification would be obvious because it would allow the vehicle to determine the risk the object presents (see at least Atsmon Fig 5).  Thus making the vehicle system safer.
Claims 4-9, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0057335 (Pisz) in view of US 2014/0111647 (Atsmon et al.)
With respect to claim 4 
Pisz does not teach:
wherein the speed or distance of objects is determined by a component within the vehicle.
However Atsmon teaches:
wherein the speed or distance of objects is determined by a component within the vehicle (see at least Fig 5, 6, and 9; #472, #522, #902, and d; and ¶0106, ¶0109, and ¶0122; Discussing determining the speed of an object in an image ).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Pisz by having the speed or distance of objects determined by a component within the vehicle as taught by Atsmon.  This modification would be obvious because it would allow the vehicle to determine the risk the object presents (see at least Atsmon Fig 5).  Thus making the vehicle system safer.  
With respect to claim 5
Pisz does not specifically teach:
wherein the objects are signs.
However Atsmon teaches:
wherein the objects are signs (see at least Fig 5, 6, and 8; #512-518, #610, and #816; and ¶0111-113 and ¶0118-119).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Pisz by detecting a sign as taught by Atsmon.  This modification would be obvious because it would allow the vehicle to recognize road/traffic/other signs (see at least Atsmon Fig 5 and ¶0118-119).  Thus making the vehicle system more useful.
With respect to claim 6
Pisz does not specifically teach:
wherein the signs are traffic signs.
However Atsmon teaches:
wherein the signs are traffic signs (see at least Fig 8; #816; and ¶0118-119).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Pisz by detecting a traffic sign as taught by Atsmon.  This modification would be obvious because it would allow the vehicle to recognize the situation around the vehicle (see at least Atsmon Fig 5 and ¶0118-119).  Thus making the vehicle system safer.
With respect to claim 7
Pisz does not specifically teach:
wherein the signs are vendor signs.
However Atsmon teaches:
wherein the signs are vendor signs (see at least Fig 5 and 6; #512-518 and #610; and ¶0011-113).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Pisz by detecting a vendor sign as taught by Atsmon.  This modification would be obvious because it would allow the vehicle to inform a user of potentially pertinent information (see at least Atsmon Fig 5 and ¶0013).  Thus making the vehicle system more useful.
With respect to claim 8
Pisz does not specifically teach:
wherein the system reads a QR code within the sign.
However Atsmon teaches:
wherein the system reads a QR code within the sign (see at least Fig 5 and 15; #512-518 and #954; and ¶0076, ¶0081-82 and ¶0140).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Pisz by detecting a vendor sign as taught by Atsmon.  This modification would be obvious because it would allow the vehicle to inform a user of potentially pertinent information (see at least Atsmon Fig 5 and ¶0013).  Thus making the vehicle system more useful.
With respect to claim 9
Pisz does not specifically teach:
wherein the system displays information from the QR code within the remote display monitors
However Atsmon teaches:
wherein the system displays information from the QR code within the remote display monitors (see at least Fig 5 and 15; #512-518 and #954; and ¶0076, ¶0081-82 and ¶0140).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Pisz by detecting a vendor sign as taught by Atsmon.  This modification would be obvious because it would allow the vehicle to inform a user of potentially pertinent information (see at least Atsmon Fig 5 and ¶0013).  Thus making the vehicle system more useful.
With respect to claim 15
Pisz does not teach:
transmitting object identification information to the second vehicle.
However Atsmon teaches:
transmitting object identification information to the second vehicle (see at least Fig 8, 12, and 13; #110; ¶0118-121 and ¶0126-128).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Pisz by transmitting object identification information to the second vehicle as taught by Atsmon, because doing so would allow the second vehicle system/operator to determine what the object is.  Thus making the system easier to use.
With respect to claim 17
Pisz does not specifically teach:
wherein the object is a vehicle.
However Atsmon teaches:
wherein the object is a vehicle (see at least Fig 5, 6, and 8; #512-518, #610, and #130; and ¶0109-113 and ¶0118-119).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Pisz by detecting a vehicle as taught by Atsmon.  This modification would be obvious because it would allow the vehicle to recognize other vehicles (see at least Atsmon Fig 5 and ¶0118-119).  Thus making the vehicle system more useful.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0057335 (Pisz) in view of CN 205921707 (Cuyu et al.) (for the purpose of citation the Examiner will be referring to the attached translation).
With respect to claim 14
Pisz does not teach:
uploading images utilizing protocol such as RTMP.
However Cuyu teaches: 
uploading images utilizing protocol such as RTMP (see at least pg. 1; Discussing broadcasting videos from vehicles using RTMP.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Pisz by using a RTMP to upload images as taught by Cuyu because doing so would allow for live broadcast.  Thus making the system more useful. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0057335 (Pisz) in view of US 2017/0064511 (McCormick).
With respect to claim 21 
Pisz teaches: A vehicle to vehicle communication method allowing one vehicle receiving a real time image display to communicate with the vehicle providing the image (see at least Fig 1; #10; Abstract; and ¶0033-38; The Examiner notes that element 10 is not shown in the figures ¶0038 states “Referring now to the drawing, and to FIG. 1 in particular, there is depicted a pictorial representation of the system 10”, and therefore the Examiner will use #10 to represent the system shown in figure 1.) comprising: 
(a) a first vehicle recording an image of traffic and road conditions and uploading the image to a remote server (see at least Fig 2; #64 and #66; and ¶0043) wherein the first vehicle possesses video or voice capability and an IP address (see at least Fig 2; #64 and #66; and ¶0043; The Examiner notes that Pisz does not specifically teach the use of an IP address however it is known in the art to use an IP address to connect networked devices); 
(b) a second vehicle initiating a request to the remote server to have video or voice communication with the first vehicle (see at least Fig 6; #266; and ¶0073; see above regarding IP address); 
(c) the remote server, having access to the IP addresses of both the first vehicle and second vehicle (see at least Fig 1; #101; and ¶0041; See below regarding IP addresses), creating a communication link between the first vehicle and second vehicle (see at least Fig 1; #101; and ¶0041; Showing that the vehicles communicate through a network and not directly with one another.) wherein identifying information of either the first vehicle or second vehicle is not disclosed (see at least Fig 1; #101; and ¶0041; Showing that the vehicles communicate through a network and not directly with one another. The Examiner notes that “identifying information” is very broad. Also see below with regards to anonymous communication).
Pisz does not teach the type of network and therefore does not specifically teach:
An anonymous vehicle communication method
communicating with a first vehicle via a component having an IP address.
However it would have been obvious to one of ordinary skill in the art at the time the invention was filed for Pisz to use IP address, because the use of IP addresses in communication networks is known in the art.  Specifically McCormick teaches:
An anonymous vehicle communication method (see at least ¶0029)
communicating with a first vehicle via a component having an IP address (see at least Fig 16; #1620 and #1630; and ¶0073).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Pisz by anonymously communicating with a first vehicle via a component having an IP address as taught by McCormick, because doing so would allow multiple devices to communicate with each other anonymously.  Thus making the system safer to use. 
  Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0057335 (Pisz) and US 2017/0064511 (McCormick) as applied to claim 21 above, and further in view of US 2018/0308344 (Ravindranath et al.).
With respect to claim 22
The combination of Pisz and McCormick does not teach:
utilizing WebRTC protocol.
However the use of WebRTC protocol would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Pisz and McCormick by using WebRTC, because WebRTC is a known method for real time communication.  Specifically Rabindranath teaches:
utilizing WebRTC protocol (see at least Fig 4; #104 and #110; and ¶0025, ¶0034, and ¶0049).
Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Pisz and McCormick by using WebRTC as taught by Rabindranath, because doing so would allow for real-time communication.  Thus making the system more useful.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10515113 (Nomura) and US 2017/0308551 (Nomura) – Discusses analyzing images taken from a vehicle.
US 11353332 (Kusama et al.), US 2014/0181259 (You), US 7688229 (Sula et al.), and US 9240029 (Lynch et al.) – Discusses creating a video for a route based on images collected from another vehicle. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661